DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Drawings
The drawings are objected to because the drawing boxes are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 12-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Umicevic (US 11070926).
 	Regarding claims 1, 18, Umicevic teaches an apparatus capable of a method of automatically setting at least one parameter for signal processing (6) in a hearing device (2), the method comprising: examining immediate surroundings of the hearing device for a presence of at least one node of a wireless communication network (col. 3 lines 1-19; col. 4 lines 3-67; SSID information for the location), wherein a node that is detected as being present is a detected node; ascertaining characteristic information of the detected node (col. 4 lines 3-67; location, col. 3 lines 26-54); comparing the characteristic information of the detected node with a first dataset of first characteristic information respectively stored beforehand for nodes that are marked as known (preset information; col.4 lines 3-67), and concluding whether the detected node is a known node or an unknown node (preset information; col.4 lines 3-67); and using the characteristic information of the detected node as a basis for setting the at least one parameter for the signal processing of the hearing device (col. 4 lines 3-67; location word(s)).  

 	Regarding claim 2, Umicevic teaches the apparatus capable of performing the method according to claim 1, which comprises: if the node detected as present is determined to be a known node based on the characteristic information then the at least one parameter of the signal processing of the hearing device is set on the basis of second characteristic information (col. 4 lines 3-67; noise level and preset profile) that is dependent on the known node and was stored in a second dataset beforehand on the basis of the known node.  

 	Regarding claim 3, Umicevic teaches the apparatus capable of performing the method according to claim 1, which comprises storing first characteristic information in reference to an identification of the respective node in the first dataset for a number of nodes of at least one first wireless communication network that are not yet marked as known, and thereby marking the respective node as a known node (col. 4 lines 3-67; once a location is identified, a profile is established).
 
 	Regarding claim 5, Umicevic teaches the apparatus capable of performing the method according to claim 1, which comprises, if the detected node is not determined to be a known node based on the characteristic information (col. 4 lines 3-67; once a location is identified, a profile is established), performing an acoustic analysis of the immediate surroundings of the hearing device (col. 5 lines 1-21; noise level of location).  

 	Regarding claim 6, Umicevic teaches the apparatus capable of performing the method according to claim 5, which comprises setting the at least one parameter of the signal processing of the hearing device on a basis of the acoustic analysis of the immediate surroundings of the hearing device (col. 5 lines 1-21; high noise or quiet profile). 

 	Regarding claims 7, 19, Umicevic teaches the apparatus capable of performing the method according to claim 1, which comprises performing at least a portion of the step of examining the immediate surroundings of the hearing device (col. 4 lines 3-67) for the presence of the at least one node of the wireless communication network by an auxiliary apparatus associable with the hearing device (auxiliary device; col. 5 lines 60-67; for example, phone, dispenser).  

 	Regarding claims 8, 20, Umicevic teaches the apparatus capable of performing the method according to claim 7, wherein the auxiliary apparatus used is a cell phone (col. 5 lines 60-67; cell phone). 
 
 	Regarding claim 12, Umicevic teaches the apparatus capable of performing the method according to claim 1, wherein the examining step comprises searching for a node of a wireless communication network, the node being selected from the group consisting of a WLAN router, a cell phone, a computer, a consumer electronics device, a smart home device, and a home communications system (col. 3 lines 5-15; wireless network types).  

 	Regarding claim 13, Umicevic teaches the apparatus capable of performing the method according to claim 12, wherein the examining step comprises examining the immediate surroundings of the hearing device (col. 4, lines 4-67) by checking an existing wireless signal connection (col. 3 lines 5-15; wireless network types) and/or issuing a request to make a wireless signal connection.  

 	Regarding claim 14, Umicevic teaches the apparatus capable of performing the method according to claim 13, which comprises examining the immediate surroundings for a WLAN signal connection and/or a Bluetooth signal connection (col. 3 lines 5-15; wireless network types).  

 	Regarding claim 15, Umicevic teaches the apparatus capable of performing the method according to claim 12, which comprises ascertaining a signal strength of a wireless signal connection and using the signal strength for assessing the presence of the at least one node (col 7 lines 19-27; RSS, signal strength).  

 	Regarding claim 16, Umicevic teaches the apparatus capable of performing the method according to claim 1, which comprises: generating a sensor signal independently of possible nodes of a wireless communication network; and using the sensor signal for setting the at least one parameter of the signal processing of the hearing device (col 3 lines 40-67; GPS location/coordinate establishing).  

 	Regarding clam 17, Umicevic teaches the apparatus capable of performing the method according to claim 16, wherein the step of generating the sensor signal comprises generating a position signal (col 3 lines 40-67; GPS).
  
Allowable Subject Matter
Claim(s) 4, 9-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 19, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653